RENDERED: DECEMBER 16, 2022; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

               NOS. 2020-CA-0814-MR AND 2020-CA-0955-MR


RHONDA LAWSON                                                      APPELLANT



                 APPEAL FROM FAYETTE FAMILY COURT
v.                HONORABLE KATHY W. STEIN, JUDGE
                        ACTION NO. 18-CI-01401



MARK KLEINMAN                                                        APPELLEE



                                   OPINION
                                  AFFIRMING

                                  ** ** ** ** **

BEFORE: CALDWELL, MCNEILL, AND TAYLOR, JUDGES.

MCNEILL, JUDGE: Rhonda Lawson contests three separate adjudications of the

Fayette Family Court relating to the custody of her minor son, K.E.L. First, she

argues the family court erred in granting sole custody of K.E.L. to appellee Mark

Kleinman, the child’s father. Second, she argues the family court abused its

discretion by denying various requests she made to require Kleinman to pay her
attorney’s fees over the course of the underlying litigation. Third, she argues the

family court lacked jurisdiction to subsequently restrict her from communicating

certain details about K.E.L. on social media. Upon review, we affirm.

                           I. ORDER OF SOLE CUSTODY

              We begin with Lawson’s first argument. In granting sole custody of

K.E.L. to Kleinman and four days of visitation per month to Lawson,1 the family

court determined Lawson was unable to effectively function as a co-parent with

Kleinman due to her animosity toward Kleinman and Kleinman’s wife; and that

Lawson’s conduct over the years prior to and during this litigation demonstrated

“an absence of mature judgment which is required for the best interests of

[K.E.L.]” With that said, Lawson contends the family court founded the bases of

its custody decision upon irrelevant facts and innuendo, rather than substantial

evidence. Accordingly, it is necessary to review the lengthy history of this case, as

well as the family court’s assessment of the large volume of evidence underpinning

its decision. To that end, we turn to the family court’s December 30, 2019 custody

order and quote it as follows:

                     On October 30th, 2017, Respondent Rhonda
              Lawson, (hereinafter Lawson) gave birth to the child
              K.E.L., (hereinafter child). Dr. Mark Kleinman, the
              Petitioner (hereinafter Kleinman) acknowledged
              paternity of the child based upon the sexual relationship

1
  The family court’s December 30, 2019 order initially omitted, but was later amended to
include, the scope of Lawson’s visitation rights.

                                              -2-
              he had begun with Lawson in August 2014 when he had
              searched Craig’s List for a massage therapist and began
              massages with Lawson. The relationship between
              masseuse and client soon became sexual, as
              acknowledged by both parties, and ultimately lead [sic]
              to the filing of two actions by Kleinman.

                     The first action was an Emergency Protective
              Order requesting a Domestic Violence Order (hereinafter
              DVO.) The hearing in 18-D-00428-001 lasted for 18
              hours over a period of three days – May 10th, May 25th,
              and June 6th, 2018. The findings in that hearing resulted
              in a DVO prohibiting Rhonda Lawson from having any
              contact with Mark Kleinman, his wife, Blythe Savage,
              and their two minor children for the maximum period
              allowed statutorily, [two2] years. For this custody action,
              it was stipulated by the parties that the evidence in the
              DVO is admitted as evidence in this case.

                     The second action is this custody action. Lawson
              also filed an action for custody and child support, 18-CI-
              1426, which has been consolidated with this case.

                     Testimony for custody of the child in this case
              required testimony and evidence initially scheduled for
              three days – May 22nd, June 4th, June 11th, 2019. While
              the Court was reviewing the voluminous evidence
              presented from those three dates, when both parties had
              announced the close of their cases, further motions
              affecting the case and presenting additional evidence
              were heard on October 2nd and October 25th, 2019.
              Lawson filed a motion requesting changing the exchange
              location and Kleinman filed a motion to reopen proof in
              the case. Evidence presented in each of the hearings on
              these motions will be discussed later herein.



2
 The family court mistakenly indicated in its December 30, 2019 order that the duration of the
DVO was for three years. It later corrected the error through a subsequent order.

                                              -3-
       During his case in chief, Kleinman testified and
called two other witnesses, a private investigator, and
Davina Warner, LCSW [licensed clinical social worker],
who serves as the Friend of the Court (hereinafter FOC)
for the Fayette family court divisions. He introduced
certified records concerning both his physical and mental
health, and his income information for child support
calculation.

       Lawson testified and called the child’s
pediatrician, an LCSW who provided a mental health
assessment and two witnesses to testify to her character,
one of whom testified regarding phone conversations
between Kleinman and Lawson she said she had listened
to with Lawson’s permission.

        At the time Kleinman and Lawson met and began
their sexual relationship, he was an eye surgeon
employed by the University of Kentucky. He was
married to Blythe Savage and had an 11-year-old
daughter and a 13-year-old son. At the time of this
litigation, Kleinman and his family had moved to Bristol,
Tennessee, a move that figured prominently in [the]
actions leading to the issue of the DVO and this custody
action.

       Lawson was a single mother of three children by
two fathers to whom she had not previously been
married. Her income consisted of the money she made
from her profession as a sensual masseuse and child
support she received from the father of her two eldest
children.

       She and the children lived a comfortable lifestyle
in a middle-class neighborhood where all three of her
children attended school regularly, were involved in
extracurricular activities, and did very well in their
studies. Lawson’s parents lived in Morristown,
Tennessee and her mother was often a visitor in her home
with a close relationship to all three of her grandchildren.

                            -4-
       Kleinman’s University of Kentucky employment
as an eye surgeon included research and the pursuit of
grants to fund that research. His work hours were long,
irregular and variable. His curriculum vitae was lengthy
and impressive. Evidence showed that the time
Kleinman spent with Lawson was limited by his onerous
schedule of surgeries, clinic coverage, charting, grant-
writing and time spent with his wife and two children.
Entering the third of the four years of his relationship
with Lawson, Kleinman had become very dissatisfied
with his employment at the University of Kentucky and
had determined to find employment in private practice
that would not require as many hours on duty but would
pay him the salary his experience and expertise deserved.
His departure from employment at the University of
Kentucky required an agreement that he would not
practice within 100 miles of Lexington.

       Evidence presented in the hearing resulting in the
DVO revealed that the money Lawson earned by
providing sensual massages were [sic] accompanied by
sexual acts and chiefly occurred at her home. Her
activity with Kleinman began in August 2014 and
continued in that manner until May 2017, when Lawson
announced to Kleinman that she was pregnant, but their
mutual testimony affirmed that sexual relations between
them finally ceased at the end of May 2018 when their
child was seven months old and the actions leading to the
issuance of the Emergency Protective Order occurred.

       Evidence also was produced during the DVO
hearing of Lawson’s criminal history. During the
custody hearing she stated that her criminal record was
not relevant because the guilty pleas had occurred prior
to Kleinman’s child’s birth.

      Lawson’s request to ignore consideration of her
criminal history was made during an interview with the
FOC who determined that the criminal acts and


                           -5-
convictions happened while her eldest three children
were young, not yet attending school.

       Certified exhibits showed the record of guilty pleas
to three shoplifting charges and a guilty plea to a
Lexington Fayette County [sic] Urban County
Government ordinance of having no business license for
her business she described as an escort service. Her
description of this criminal history to the Friend of the
Court, and to David Waters for her mental health
assessment, showed significant dishonesty regarding the
disturbing nature of the actions for which she was
charged and to which she pled guilty.

       Lawson admitted to two shoplifting charges and
violation of a city ordinance. She was represented by
counsel for all the guilty pleas she entered.

       However, exhibits entered during the hearing
showed a total of three, not two, shoplifting charges. The
first one, on January 11, 2009 was a felony charge from a
department store. Her guilty plea, to a plea-bargained
misdemeanor, was a confession to theft totaling $674.12
so she could pay her babysitters who had requested that
manner of payment. This is the one she admitted to the
FOC while describing it as a good learning experience.

       However, that theft conviction was followed by
two more charges and convictions five years later. On
August 18, 2014 she was charged with concealing
merchandise valued at $277 in her purse and exiting a
department store without payment, and on November 6,
2014 she was charged at another department store for the
theft of $138.42 in merchandise. Lawson pled guilty to
both charges. One of these convictions occurred closely
in time to the beginning of her relationship with
Kleinman, and the second occurred after the relationship
had begun.




                            -6-
       The most troubling criminal conviction is a fourth
guilty plea that Lawson seeks to diminish. On February
5, 2013 a law enforcement officer appeared at her home.
The result of the charge made on that date was a guilty
plea to a local ordinance of having no business license.
Evidence of the entirety of that guilty plea was offered in
the DVO hearing, wherein Lawson pled guilty to a
citation stating she was contacted by text from the law
enforcement officer who saw her name on a social
website, Back Page, where she offered naked massages
for $80. When he appeared at her door, Lawson stated
she massaged naked males while they masturbated, and
she played with their testicles. Her guilty plea to having
no business license for what she termed an escort service
resulted in a fine of $100. Further testimony from the
DVO hearing related to the fee she charged for a massage
noted the fee per massage had risen to $100 by the time
Kleinman became a client.

       In her description of the relationship with
Kleinman, Lawson provided as evidence copies of text
messages, beginning in May 2017, and many pages of
what she presented as transcripts she had made of the
hundreds of calls between them, which revealed a
relationship that was very familiar, replete with graphic
references to the sex acts they shared. The phone calls
and texts revealed that Kleinman was unable to join
Lawson as often as she wished. Their time spent together
was at the home she shared with her three children who
were then elementary and middle school aged.

       Lawson stated she was unaware of Kleinman’s
marital status until she announced her pregnancy in May
2017, but evidence heard throughout the case strained
credulity to believe that for the two and a half years she
regularly massaged and spent time with Kleinman prior
to the pregnancy she did not know he was married. The
length of time the two were intimate before the
pregnancy, limited to Lawson’s home, calls into question


                            -7-
Lawson’s credibility that she believed he was a single
man.

       Upon announcing to Kleinman she was pregnant,
her description of their initial discussions regarding the
future of the pregnancy is conflicting. Lawson advised
Kleinman she had not planned on having a fourth child
but neither did she wish to terminate the pregnancy.
Lawson herself produced as evidence a lengthy May 10,
2017 email to her, wherein Kleinman stated the decision
regarding the pregnancy was hers alone to make. In that
email he stated the two options available to them:
termination of the pregnancy or carrying the pregnancy
to term. He clearly stated he wanted a relationship with
the child if her decision was to carry the pregnancy to
term.

       If her decision was to terminate the pregnancy,
Kleinman asked that there be an agreement between the
two without involvement of legal counsel, but with a
notarized statement that the termination was a mutual
decision.

        He made no offer of financial payment for her to
terminate the pregnancy. He did ask her to understand
and respect his situation with the substantial risk he
would take if the pregnancy went to term because of his
determination to support the child and develop a
relationship as its father. He told her he did not want to
risk his marriage and the loss of his children if the
illegitimate birth became known publicly, but it was a
risk he was willing to take to have a relationship, albeit
secretly, with his child.

        The specific amount of $2000 a month was
suggested as an amount he would be able to pay Lawson
for at least two years without his wife becoming
suspicious of the family finances. He stated he had
already begun establishing an account for the transfer of
that amount at his current salary at the University of

                            -8-
Kentucky, with the monthly amount to increase as his
income did.

       In the same email, following his description of the
two options, Kleinman mentioned a “spin” of two more
ideas. The child could be described as a surrogate for his
family based upon his wife’s age and inability to have
another child, or else described as Lawson’s wish for
another child whose help and support Kleinman would
provide. There was no mention of a sum of money tied
to either of those ideas. He affirmatively stated in the
email that if she would like to seek out a family attorney
to “find an agreement” he agreed to do so.

      Kleinman ended the May 10, 2017 email message
with his request for Lawson to share with him her
thoughts regarding his suggestions.

       There were no direct responses in reply to
Kleinman from Lawson until months later, on March 27,
2018, when she presented what she proposed as an
agreement between the two for co-parenting the child
beginning on that very date. The proposed agreement
called for payment of $4000 per month for child support
continuing through June 2020, and then increasing to
$6000 per month, with Kleinman also responsible for
payment of the costs of the child’s postsecondary
education.

       Lawson’s pregnancy was significantly troubled by
her poor oral health existing at the time which required
numerous dental visits, and Urgent Treatment Center and
emergency room visits. She required several prescribed
medications to treat infection and the pain accompanying
the oral disease. The record includes page after page of
texts between Lawson and Kleinman of Lawson stating
extreme, excruciating pain preventing her from either rest
or sleep. Kleinman answered Lawson’s messages with
his medical training and gave her suggestions for relief.


                           -9-
His responses to her descriptions of agony were
sympathetic.

       At that time Lawson’s mother appeared to have
moved in with her daughter and grandchildren and was
assistance to Lawson with her three children during the
pregnancy. Although her mother lived with Rhonda’s
father, on a farm in Morristown, Tennessee, a short
distance from Kleinman’s Bristol address, at times it
appeared that Rhonda’s mother lived with her daughter
and three grandchildren full time in Lexington.

      As noted, Lawson had a very difficult and
unpleasant first trimester of pregnancy. The problems
abated for a period but resumed at the third trimester.
Lawson sent numerous, lengthy text messages to
Kleinman describing her recurrent dental problems.
Lawson at times was inconsolable in her complaints to
Kleinman, asking his medical advice. Kleinman’s
responses remained sympathetic as he responded to
Lawson’s hundreds and hundreds of texts and phone calls
occurring for days on end.

       Kleinman was present for parts of the labor and 5-
week early delivery of their son who was born at the
University of Kentucky hospital where Kleinman
practiced surgery. When Lawson and the baby were
released to her home after 7 days, texts and phone
messages reflect the eagerness both parents had for the
baby and father to bond with each other.

       However, Lawson shortly began to complain to
Kleinman how very hard it was to care for the child who
she said slept only for short periods of time, preventing
her to have time she needed to recover from the cesarean
delivery. Kleinman’s schedule did not allow the time she
requested him to join her in caring for the baby. She
complained significantly and constantly to Kleinman of
the post-partum depression she was experiencing.


                          -10-
Lawson’s mother, again, was present with her daughter,
the infant and her other grandchildren during this time.

       Breastfeeding proved difficult for mother and child
because of the post-partum depression. Lawson said the
child required feeding every two hours, making it
difficult for her to recover from her fourth cesarean
operation, allowing her only two or three hours of sleep
at a time.

       Kleinman’s financial support of his son had begun
prior to the child’s birth, in her sixth month of pregnancy.
The evidence was presented by his testimony, documents
proving his annual income, copies of his checks to her,
and monthly statements from the American Express
credit card designated for her use.

      An American Express card credit amount of $2000
per month was established for Lawson beginning on
August 14, 2017 and was accompanied by a cash
payment of $2000 each month. The expenditures from
the American Express card continually showed large
expenses that could not be attributed to expense for the
baby or the upkeep of the household. Within the first 14
days of the American Express credit availability, when
Lawson was in the second trimester of pregnancy, $225
was spent at beauty supply stores and well over $300 was
spent at a sporting goods store.

       For the first full month that $2000 was provided as
credit by the American Express card, an average of over
$60 a day for 14 days was spent at fast food and coffee
establishments, and over $400 was spent for youth
entertainment. The child was not born until two months
later.

       Following the child’s birth on October 30, 2017,
he and Lawson were discharged from the hospital 7 days
later. Charges totaling over $800 were made on the
American Express card to fast food establishments,

                           -11-
movie theatres, skating rinks, restaurants and department
stores while Lawson was hospitalized with the child.

       Kleinman also presented evidence of checks
written to Lawson between August 2017 and March 2018
totaling $17,300, in addition to the credit afforded
Lawson on the American Express card. The evidence
showed Kleinman paid or provided to Lawson a total of
$35,300 for the 9 months she required the payment of
$4000 per month. She demanded that amount to rise to
$6,000 beginning in July 2020.

       In January 2019, following the Friend of the Court
report, a schedule of timesharing of alternating week-
long visits with the parties began. Occasional overnight
visitation with Kleinman in Lexington had already begun
after several visits of 4 to 6 hours at a time when
Kleinman was joined by his wife and children. The FOC
observed the visits and provided the court detailed
favorable descriptions of the Kleinman family’s time
spent with the child.

        The existence of the DVO, as stated previously,
required an exchange location staffed with personnel
knowledgeable of domestic violence and child
development. Kleinman located such a place roughly
halfway between the homes of the parties, at Parent’s
Place, in Knoxville, Tennessee, which was then
designated as the place where the child would be
exchanged each Saturday morning, with a set time
structure so that the parents would not be within sight or
sound of each other during the exchange. Kleinman
testified his drive from Bristol to Parent’s Place was
approximately 2 hours in length. He believed Lawson’s
drives were 15 to 30 minutes longer than his. Weekly
reports were compiled by Parent’s Place and entered into
evidence. These reports were referenced again in the
subsequent hearings in October 2019, when Lawson
requested a change in the location for the exchange. She
had brought many complaints about the service

                           -12-
provide[d] by Parent’s Place, which had reported a
violation of the DVO by Lawson’s pulling her car up
next to Kleinman’s in the parking lot, early in the
beginning of the exchanges. She accused the personnel
of Parent’s Place of being partial to and biased in favor of
Kleinman. She subtly suggested that Kleinman was
paying the personnel to give favorable reports on his
behalf, just as she had accused the FOC of being paid to
recommend in her report to the court that Kleinman
receive sole custody of his son.

       Kleinman described his early weeks with his child
in detail. He spoke of the child’s demeanor, his physical
health, his eating and sleeping habits and his reaction to
his siblings and his wife. After the anxiety the child
expressed from separation from his mother to the
Parent’s Place personnel, he said the child cried for short
periods of time until Kleinman took him to the
gymnasium located there where the child’s attention was
quickly directed toward the balls present there for play.
He stated the child travelled well in Kleinman’s car to his
home in Bristol.

       Kleinman described that the structured life with his
family allowed the child to “blossom” as the weekly
visits continued. Kleinman was concerned at the
beginning of the visits that the child was not walking, but
he soon began walking and running.

       The child’s routine was a schedule with a regular
wake up time, breakfast, activities and a morning nap,
lunch, followed with learning activities, an afternoon
nap, a snack, playtime and then dinner with the family.
His bath and bedtime were on a regular schedule. He
was read to each night. He slept well throughout the
night in his own room. He showed musical ability and is
fascinated with balls of all sizes.

      Kleinman’s two children of his marriage were
delighted to have their sibling with them and were

                           -13-
described as having come to love him, as had Kleinman’s
wife.

       Regarding the child’s health care, Kleinman was
very concerned about Lawson’s failure to provide the
routine childhood vaccinations that are universally
recommended by pediatricians. She explained that she
had become concerned about the rumors about side
effects from the shots, and even though the child’s
pediatrician had told her it was safer to immunize the
child than to forgo the shots, she had decided not to have
the child immunized. Kleinman brought the child current
with the immunizations. He learned from the Tennessee
pediatrician he had chosen for the child that there was
evidence of frequent ear infections of which he had not
been advised by the mother.

       Kleinman expressed concerns regarding a safe and
stable environment for his son. He hired a private
investigator to see if Lawson was giving sensual massage
in the home, but the investigator saw two men going in or
out, which relieved him. However, the disturbing
criminal history he had come to learn of in Lawson’s
recent past, coupled with evidence of her appearance
advertising such services on media sites under the name
of “Carrie Jo,” he believes she has resumed her former
profession. The Court shares his views and notes the
evidence showed she previously conducted her business
at her home prior to her children being school aged.

       When questioned why there cannot be co-
parenting with Lawson, he stated he believes Lawson to
be treacherous with a history of risky behaviors. The
existence of the Domestic Violence Order for no contact
speaks for itself on that issue. Kleinman testified his
work schedule allows significant time for him to be home
with his family for the child to live in a stable and
nurturing household.




                           -14-
                       The reports provided by the FOC resulted in a
                thorough investigation revealing evidence of absolute
                relevance to this child’s custody. The information
                provided in that examination of the circumstances of the
                families, and the reports from Parent’s Place are evidence
                the court must use to determine the best interest of this
                child.

                       KRS[3] 403.270 controls the evidence to be used in
                awarding child custody and requires specific findings on
                each of the relevant factors to determine the best interests
                of the child. This court must give equal consideration to
                each of his parents.

                       The relevant factors required to be considered by
                the court are the wishes of the child’s parent or parents,
                the wishes of the child, the interaction and
                interrelationships of the child with parents, his siblings
                and any other person who may significantly affect the
                child’s best interests, his adjustment to home, school and
                community, and, the mental and physical health of all
                individuals involved.

                        The first factor considered in this case is replete
                with evidence that both parents love this child
                completely, and nothing has been made clearer than the
                desire Lawson has to retain the custody of her son.
                Although the pregnancy, delivery and first few months of
                her experience with her son were very difficult, as many
                are, it is clear she loves him very much and desires to
                keep him in her custody. However, his father has shown
                an incredible determination, expending amazing effort,
                time and resources to establish a very loving relationship
                with a baby whose very existence should have turned his
                life with his family completely upside down. His resolve
                to make this child an integral part of his family is
                remarkable. He had to prove first to his wife and his
                children that his need to preserve their familial bond

3
    Kentucky Revised Statute.

                                            -15-
through his love for them, once shown as faltering
because of his infidelity, is no longer able to be broken.
Because of his proven ability to do that, this child has
become an integral part of the family that welcomes him
with a love that defines what it is to be a member of a
family.

       When considering the factor of the wishes of the
child of this age and in this circumstance regarding his
custody, the chief evidence that is relevant and able to be
measured is how he has reacted during the period of
revolving weeks between the families with whom he has
spent that time.

       The evidence clearly shows he is thriving in the
structured life he enjoys in Tennessee with his Kleinman
family.

       The factor regarding the interaction and
relationship the child has with each of his parents can
also be determined by examining how the parents show
their desire for custody of the child in their day to day
presence with him. Proof presented in this case shows
the child is equally comfortable in the presence of both
his mother and his father.

       Evidence of the child’s relationship with his
siblings shows his ease and comfort with both sets of
them, although it is concerning that the FOC report
points to the Lawson siblings’ hyper-attentiveness to the
child, evidencing traits of their parentification, an
unhealthy trait in any family.

       Kleinman’s wife is clearly a very positive and
significant influence on the child’s well-being. Evidence
presented shows she has welcomed the child as her own,
on an equal basis with her other two.

      The deciding factor in this case is found in the
evidence shown regarding the mental health of the

                           -16-
individuals involved, in this case, the mental health of
Lawson.

       While Kleinman presented evidence showing he
finally recognized the danger to his health he risked by
his entanglement with Lawson, presenting certified
records of the mental health counseling he sought and is
continuing in Tennessee, Lawson has resisted having a
complete mental health assessment. Granted, she did not
become aware of the deficiency of the David Waters
assessment until the June hearing. Kleinman’s marital
counseling with his wife seems to have been
transformational and appears to have strengthened the
bond he shares with her. The evidence produced
regarding the entirety of the relationship resulting in this
child whose best interests require determining, revealed
such waves of hostility directed toward Kleinman’s wife
that her strength of character in refusing to be distracted
from the goal, can only be described as mythical.
Kleinman showed good judgment by seeking counseling
to continue his relationship with his wife.

      Evidence replete throughout this case, including
evidence from the DVO and the two hearings from
October motions, combine to show a very unfortunate
obsessiveness Lawson developed early in her relationship
with Kleinman and his family and which unfortunately
has not diminished over time. Indeed, there is evidence
the obsession is growing.

       Lawson’s motion requesting a change of the
exchange location, heard in October 2019, revealed that
Parent’s Place had cancelled the ability to use their
facility because of the excessive complaints she had filed,
alleging that the personnel there were partial to Kleinman
and their subsequent inability to interact professionally
with her.

       Kleinman’s motion requesting to reopen the proof
in the case was also heard in October and allowed entry

                            -17-
            of certified records from the Tennessee Department of
            Children’s Services, showing numerous reports to the
            agency alleging abuse of the child while he was with the
            Kleinman family. All the reports were unsubstantiated.
            Lawson had also contacted law enforcement at the
            Bristol, Tennessee Police Department, for an unknown
            number of times, alleging abuse of the child by someone
            in the Kleinman family. Law enforcement contacted in
            Tennessee brought no charges.

                   The continual allegations made against the
            Kleinman family reveal Lawson is unable to disregard
            her jealousy of Kleinman’s wife. Her initial jealousy has
            grown into an unhealthy, pathological dislike for the
            woman who is married to a man who presented himself
            to Lawson as a massage client. Lawson’s pro se
            pleadings and her testimony constantly use the terms:
            “rip” “revenge” “scorned wife” and “marriage repair
            tool” as her description of the reason the Domestic
            Violence Order and this custody action were filed.

                    It is also disturbing that the evidence is clear
            Lawson was significantly motivated by the monetary
            windfall this child would afford her whole family.
            Although she has denied she used her son to gain money,
            it is difficult to ignore she had arranged to receive a tax
            free annual sum of $48,000 through June, 2020 followed
            by the annual sum of $72,000 thereafter.

                   Lawson’s inability to place her full attention on her
            son’s wellbeing, and instead seeking monetary gain and
            revenge on the ones by whom she feels wronged, shows
            an absence of mature judgment which is required for the
            best interests of this child. Sole custody is granted to
            Mark Kleinman.

            Thereafter, Lawson moved to alter, amend, or vacate the family

court’s order. Regarding the issue of K.E.L.’s custody, Lawson raised the same


                                       -18-
arguments she now raises on appeal. She pointed out that the family court made

no determination that she qualified as an “unfit parent.” For purposes of this case,

however, it was unnecessary to determine whether Lawson was an “unfit parent.”

In deciding which parent should have custody, KRS 403.270(2) provides that a

court shall determine custody in accordance with the best interests of the child and

equal consideration shall be given to each parent. That is the standard the family

court followed below. A parent’s “fitness” is relevant when a nonparent who does

not meet the statutory standard of de facto custodian in KRS 403.270 seeks

custody. See Glodo v. Evans, 474 S.W.3d 550, 553 (Ky. App. 2015).

             Lawson also faulted the family court for giving little weight in its

findings to her evidence. Regarding the family court’s finding that she “was

significantly motivated by the monetary windfall this child would afford her whole

family[,]” Lawson emphasized her testimony that $4,000 or $6,000 per month in

child support was, in her view, a fair and equitable amount; and that she had only

used Kleinman’s American Express card for purchases unrelated to K.E.L. to

reimburse herself for other purchases she had made for K.E.L. using her own

funds. She also emphasized her testimony that she had never attempted to use




                                        -19-
K.E.L. to extort money from Kleinman; and that Kleinman had, in actuality,

attempted to bribe her to either abort K.E.L. or sell him the child.4

               Apart from that, Lawson asserted Kleinman was dishonest about his

intentions toward herself and her family. She asserted her numerous complaints to

authorities that K.E.L. was being abused while in Kleinman’s care were founded

upon “legitimate concerns.”5 She asserted her criminal record and ordinance

violation should not have been considered. She noted that while there were, at the

time of trial, advertisements for sensual massages on the internet bearing her

likeness and telephone number, she had specifically testified they were not her

advertisements. She noted that if she was characterized as a sex worker, it

reflected just as poorly on Kleinman. She also argued much of the conflict in this

custody dispute had been caused by the strain of the approximately four-hour

weekly, round-trip drive she had been required by the family court to make to the

facilities and locations where she and Kleinman would meet to exchange K.E.L.



4
  At trial, Kleinman and Lawson both associated the sum of $20,000 with an abortion of K.E.L.,
and $100,000 with custody of K.E.L. Lawson asserted Kleinman offered her $20,000 to abort
K.E.L., or $100,000 to purchase the child. Whereas, Kleinman testified he offered to pay for
Lawson’s abortion, if that was her choice; but, that Lawson demanded he pay her $20,000 to
have an abortion. Kleinman also testified he later offered Lawson $100,000 after K.E.L.’s birth
to “settle” with her regarding her additional financial demands relative to K.E.L. In any event, it
is undisputed no such agreements were ever made, and neither amount was ever paid.
5
  At trial and at length, the parties reviewed the evidence underpinning the several reports
Lawson made to authorities alleging Kleinman’s alleged abuse of K.E.L. None of Lawson’s
reports were substantiated; nor, for that matter, does Lawson discuss any of the evidence relative
to her complaints in her brief before this Court.

                                               -20-
under supervised conditions; and that the personnel staffing the exchange facilities

were, in her view, biased against her.

             In a June 10, 2020 order, the family court denied Lawson’s motion,

explaining in relevant part as follows:

                    Respondent continues, through this motion, to ask
             the Court to accept the many falsehoods proposed by her
             that have riddled the evidence in both the extensive
             hearings accorded in 18-D-00428-001 and the many
             hours of testimony and the voluminous exhibits produced
             in this custody action.

                    Respondent’s Motion fails to recognize the Court’s
             responsibility to judge the credibility of the witnesses. In
             each of the lengthy hearings involving the unfortunate
             relationship between Respondent Lawson (hereinafter
             Lawson) and Petitioner Kleinman (hereinafter
             Kleinman), it became abundantly clear that Lawson
             quickly recognized a lucrative massage client in
             Kleinman, who very foolishly sought a masseuse through
             Craigslist.

                    This Court’s determination of the truthfulness
             accorded to testimony given by witnesses in this hearing
             is crucial. [FN]

                   [FN] Lawson was pro se for a period in
                   early 2019, following the withdrawal of
                   Hon. Chris Wilkie and prior to the entry of
                   Hon. Raven Turner. She drafted and entered
                   pleadings with attachments, entered as
                   Petitioner’s Exhibits 27 and 28. Exhibit 28
                   is a 16-page single-spaced motion detailing
                   her relationship with Kleinman that differs
                   significantly from sworn testimony she
                   offered during the hearing.


                                          -21-
Based on the often-bizarre description given of the
relationship by Lawson, and the overwhelming evidence
of her obsession with the Kleinman Family, the Court
finds scant evidence of Lawson’s truth-telling ability
throughout the entirety of this case.

      This Court found that Kleinman made no demand
of Lawson to terminate the pregnancy no[r] did he offer
to “buy” the child from Lawson. The record of text
messages and emails presented by both Lawson and
Kleinman are replete with the sober and careful
consideration Kleinman suggests regarding the choices
available to them for the pregnancy.

       The entry of the Domestic Violence Order
(admittedly mistakenly stated as lasting three years rather
than two years) provided to be an obstacle to the
visitation exchanges and caused Lawson to test the
DVO’s limits on several occasions. Her excuses showed
her contempt for the Court issuing it, and her constant
complaining regarding the need for supervised exchange
of the child three hours away from her home. Lawson
failed to recognize that the need for a supervised location
was a direct result of her actions that led to the issuance
of the DVO.

       The entry of the DVO is also the source of many
of Lawson’s alleged errors of the Court’s Judgment in
this case, as the DVO and events leading to its issuance
figured heavily into the parties’ actions revealed in the
custody hearing. Because of the requirement of no
contact between Lawson and any members of the
Kleinman family, the visitation exchanges for the child
were necessarily held at an exchange point requiring
supervision and reporting. Lawson sought relief several
times from the personnel at Parent’s Place, stating that
they were either partial to Kleinman or being paid off by
Kleinman to report favorably of him.




                           -22-
                   Lawson’s refusal to accept the basis for the entry
            of the DVO’s terms led to further abrogation of the
            visitation exchanges. Her decision to require her minor
            children to participate in the exchanges by having them
            present the child to Kleinman is further evidence of the
            poor judgment Lawson displayed as the mother of
            adolescents.

                  Accounting for this Court’s requirement to
            determine the credibility of witnesses and the way the
            DVO intertwined with the custody decision disposes of
            the majority of Lawson’s alleged errors of the Court’s
            Findings.

                    The overwhelming evidence of Lawson’s
            obsession with the Kleinman family was of such force
            that it controls the balance of Respondent’s allegations of
            error. Lawson’s several attempts to harass Kleinman’s
            family with reports to the Tennessee Department of
            Children’s Services, as well as very disturbing requests to
            involve law enforcement through the Bristol Police
            department, showed Lawson’s unhealthy obsession was
            heightening rather than lessening.

            As indicated, Lawson raises the same points again in this appeal

which, all told, take issue with how the family court weighed and drew inferences

from the evidence. However, our standard of review is limited. As explained in

Glodo v. Evans, 474 S.W.3d at 552-53,

                    Trial courts are vested with broad discretion in
            matters concerning custody and visitation. Drury v.
            Drury, 32 S.W.3d 521, 525 (Ky. App. 2000). Further, in
            the absence of an abuse of discretion, we will not disturb
            a trial court’s decision. Young v. Holmes, 295 S.W.3d
            144, 146 (Ky. App. 2009). “Abuse of discretion in
            relation to the exercise of judicial power implies arbitrary
            action or capricious disposition under the circumstances,

                                        -23-
            at least an unreasonable and unfair decision.” Sherfey v.
            Sherfey, 74 S.W.3d 777, 783 (Ky. App. 2002) (internal
            quotation marks omitted). “The test for abuse of
            discretion is whether the trial judge’s decision was
            arbitrary, unreasonable, unfair, or unsupported by sound
            legal principles.” Commonwealth v. English, 993 S.W.2d
            941, 945 (Ky. 1999) (citation omitted). The test is not
            whether we as an appellate court would have decided the
            matter differently, but whether the trial court’s rulings
            were clearly erroneous or constituted an abuse of
            discretion. Cherry v. Cherry, 634 S.W.2d 423, 425 (Ky.
            1982).

                   Addressing the appellate review of a trial court’s
            findings of fact, the standard is well-established.
            Questions as to the weight and credibility of a witness are
            purely within the province of the court acting as fact-
            finder and due regard shall be given to the court’s
            opportunity to judge the witness’s credibility. Kentucky
            Rules of Civil Procedure (CR) 52.01; Sherfey, 74 S.W.3d
            at 782 (Ky. App. 2002) (overruled on other grounds by
            Benet v. Commonwealth, 253 S.W.3d 528 (Ky. 2008)).
            Therefore, factual determinations made by the circuit
            court will not be disturbed on appeal unless clearly
            erroneous. CR 52.01. Findings of fact are not clearly
            erroneous if supported by substantial evidence. Sherfey,
            supra.

                   Finally, we conduct a de novo review of the trial
            court’s application of the law to the established facts to
            determine whether the ruling was correct as a matter of
            law. Laterza v. Commonwealth, 244 S.W.3d 754, 756
            (Ky. App. 2008). “Under this standard, we afford no
            deference to the trial court’s application of the law to the
            facts[.]” Id. (Citation omitted.)

            As an aside, Lawson argues the family court failed to apply a

presumption, as set forth in KRS 403.270(2), that “joint custody and equally shared


                                        -24-
parenting time is in the best interest of the child.” However, an examination of that

provision demonstrates that no such presumption applied under the circumstances.

In relevant part, KRS 403.270(2) provides:

             The court shall determine custody in accordance with the
             best interests of the child and equal consideration shall be
             given to each parent and to any de facto custodian.
             Subject to KRS 403.315, there shall be a presumption,
             rebuttable by a preponderance of evidence, that joint
             custody and equally shared parenting time is in the best
             interest of the child. . . .

(Emphasis added.)

             In turn, KRS 403.315 provides:

             When determining or modifying a custody order pursuant
             to KRS 403.270, 403.280, 403.340, 403.740, the court
             shall consider the safety and well-being of the parties and
             of the children. If a domestic violence order is being or
             has been entered against a party by another party or on
             behalf of a child at issue in the custody hearing, the
             presumption that joint custody and equally shared
             parenting time is in the best interest of the child shall not
             apply as to the party against whom the domestic violence
             order is being or has been entered. The court shall
             weigh all factors set out in KRS 403.270 in determining
             the best interest of the child.

(Emphasis added.)

             During a June 10, 2020 hearing, the family court extended Kleinman’s

DVO against Lawson for an additional two years, and that DVO is not a disputed

subject of this appeal. Accordingly, by the plain language of KRS 403.315, the

presumption indicated in KRS 403.270(2) did not apply here.

                                         -25-
             Lawson also asserts the family court erred in granting her four days

per month of visitation because, in her view, the family court failed to make a

predicate finding of “endangerment” to warrant interfering with her “equal right to

timesharing” specified in KRS 403.270(2). As discussed above, however, equal

timesharing is a presumption, not a right; and no such presumption applied here.

Furthermore, Lawson did not preserve this argument below by contesting the

family court’s order granting her four days per month of visitation; nor, for that

matter, can the family court’s ruling be considered palpable error under the

circumstances. A finding to the effect that visitation would “endanger seriously

the child’s physical, mental, moral, or emotional health” is required when a family

court determines a parent is not entitled to reasonable visitation. See KRS

403.320(1). And, it cannot be said that four days per month of visitation – where

the parents live several hours apart, one parent has sole custody, and even

Lawson’s evidence supported that extended car rides had a negative effect upon

K.E.L. – is patently unreasonable. See, e.g., Hudson v. Cole, 463 S.W.3d 346 (Ky.

App. 2015) (determining a visitation schedule of one weekend per month with no

overnights was reasonable where the parties lived several hours apart from one

another, and long absences from the custodial parent would have a negative impact

on the child).




                                        -26-
               We now turn to the merits of the family court’s custody order. We

have reviewed the extensive record in this matter. The family court’s findings set

forth in its order were consistent with and amply supported by the evidence; and,

while it may not have been evidence favorable to Lawson, it was nevertheless

substantial, and we are not at liberty to re-weigh it. CR 52.01. Likewise, the

family court properly applied the law to its findings. In awarding Kleinman sole

custody, the family court carefully weighed the “best interests” factors of KRS

403.270(2); and it focused particularly upon subsections (f) and (g)6 in determining

that, due to the DVO, what gave rise to it, and the necessity for keeping it in effect,

Lawson and Kleinman could not effectively serve K.E.L.’s best interests as co-

parents or joint custodians. Accordingly, we affirm this aspect of the family

court’s decision.

                                 II. ATTORNEY’S FEES

               Lawson argues the family court erred in denying her request to have

Kleinman pay an amount of the outstanding balance of her attorney’s fees accrued

in this matter. In support, she notes the family court was aware of the disparity



6
  The “best interests” factor of KRS 403.270(2)(f) focuses on “[t]he mental and physical health
of all individuals involved;” whereas the focus of subsection (g) is upon whether there has been
“[a] finding by the court that domestic violence and abuse, as defined in KRS 403.720, has been
committed by one (1) of the parties against a child of the parties or against another party. The
court shall determine the extent to which the domestic violence and abuse has affected the child
and the child’s relationship to each party, with due consideration given to efforts made by a party
toward the completion of any domestic violence treatment, counseling, or program[.]”

                                               -27-
between her income and Kleinman’s substantially higher income; and she

represents in her brief that “only a small portion of the intensive litigation can be

laid at [her] feet, based on a limited number of intemperate actions, some of which

not coincidentally occurred during the time she was a pro se litigant.”

             We review the family court’s decision regarding attorney’s fees in this

context under the abuse of discretion standard. Smith v. McGill, 556 S.W.3d 552,

556 (Ky. 2018). In relevant part, KRS 403.220 provides:

             The court from time to time after considering the
             financial resources of both parties may order a party to
             pay a reasonable amount for the cost to the other party of
             maintaining or defending any proceeding under this
             chapter and for attorney’s fees, including sums for legal
             services rendered and costs incurred prior to the
             commencement of the proceeding or after entry of
             judgment. . . .

             To be sure, the parties’ financial disparity is a viable factor for the

circuit court to consider in applying the statute. Smith, 556 S.W.3d at 556.

However, it is not the only factor; nor does the use of the word “may” in KRS

403.220 render an award of attorney’s fees mandatory. Here, in its June 10, 2020

order resolving this issue, the family court noted the parties’ disparity of incomes,

but denied Lawson’s request because the disparity was outweighed by other

factors:

             Lawson’s own actions have clearly caused the
             lengthiness of the proceedings and to reward her with
             attorney’s fees at this time would likely provoke more.

                                         -28-
             Kleinman has previously paid $8,000 on Lawson’s behalf
             to two of her previous attorneys. The work
             “unfortunately” is included in this ruling because it likely
             results in the hard work and many hours expended by the
             attorney who represented her very ably for the past 12
             months to be unpaid for all her work. Lawson received
             the amount of $4,000 per month from Kleinman for the
             three months prior to the child’s birth and he, too, has
             had to pay attorney’s fees from the inception of the
             litigation in May 2018.

             As the family court indicated, Kleinman had already paid Lawson’s

attorneys $8,000, and prior payments of attorney’s fees are a consideration in

determining whether to award more. Kleinman had already voluntarily paid

Lawson the equivalent of $12,000 prior to K.E.L.’s birth, and that, too, was a valid

consideration. See, e.g., Neidlinger v. Neidlinger, 52 S.W.3d 513, 520 (Ky. 2001),

overruled on other grounds by Smith, 556 S.W.3d 552 (explaining a court could

have considered, as a reason for denying a request for attorney’s fees, that the

appellee’s “payment of $3,600.00 per month in voluntary maintenance and support

prior to and during the early stages of this action provided sufficient financial

resources for Appellant to pay her own attorney’s fee” (citation omitted)).

             Moreover, the record supports that Lawson’s conduct was a driving

force in prolonging these proceedings. It occasioned a DVO which has remained

in force for four years, along with several days of trial leading up to it – for which

Lawson admittedly paid her defense counsel $5,000 of what the family court had

ordered Kleinman to pay her for purposes of the custody action. As the family

                                         -29-
court explained at length in its orders, its ultimate custody decision was intertwined

with the DVO; what the family court deemed was Lawson’s repeated testing of the

DVO’s parameters; and Lawson’s credibility during both the DVO and custody

proceedings which prompted extensive cross-examination due to what the family

court also deemed were “the many falsehoods proposed by her that have riddled

the evidence in both the extensive hearings accorded in 18-D-00428-001 and the

many hours of testimony and the voluminous exhibits produced in this custody

action.”

             Pursuant to KRS 403.220, family courts have great discretion in

determining whether to award fees and, if so, in what amount. Smith, 556 S.W.3d

at 556. This is because they are “‘in the best position to observe conduct and

tactics which waste the court’s and attorneys’ time and must be given wide latitude

to sanction or discourage such conduct.’” Id. (quoting with approval Gentry v.

Gentry, 798 S.W.2d 928, 938 (Ky. 1990)). With that in mind, we cannot say that

the circuit court’s assessment of the evidence underpinning its decision was

indicative of clear error, or that its decision was otherwise an abuse of its

discretion. Thus, we affirm.

                          III. USE OF SOCIAL MEDIA

             Months after the family court granted him sole custody, Kleinman

filed a motion to modify its child custody determination to limit K.E.L.’s exposure


                                         -30-
to social media. His motion was prompted by Lawson’s posting of several images

and videos on FaceBook and YouTube. These postings were readily discoverable

through internet searches keyed to K.E.L.’s name, and included commentary and

titles indicating that K.E.L. needed to be “rescued” and returned to his mother; and

that K.E.L., who was no longer in her custody, was being “abused.” A hearing was

held on June 10, 2020, wherein the family court considered several of Lawson’s

offending posts; testimony from Kleinman; and testimony from Lawson, who

reported that on occasion she had been recognized and approached by strangers in

relation to this custody action (once while shopping for yogurt at a Tennessee

grocery store). Kleinman argued that if Lawson’s online activity had caused her to

become recognizable to the public, K.E.L. could likewise be recognizable and in

danger of being targeted by both good-intentioned and bad-intentioned actors.

             On June 30, 2020, the family court entered an order granting

Kleinman’s motion, specifying in relevant part:

             Respondent is hereby Ordered to cease posting material
             online that contains the name and likeness of the parties’
             minor child on any publicly accessible social media
             platform. Respondent shall make “private,” i.e. set to be
             accessible only to “friends,” any material with
             commentary that tends to lead the viewers to believe that
             the child is in danger and cease from posting commentary
             of the sort in the future, even if the setting is private.

             On appeal, Lawson does not address the evidence underpinning, or

merits of, the family court’s order. Instead, relying upon KRS 403.824(1)(b), she

                                        -31-
argues the family court lacked jurisdiction to enter it. In relevant part, KRS

403.824 provides:

             (1) Except as otherwise provided in KRS 403.828, a
             court of this state which has made a child custody
             determination consistent with KRS 403.822 or 403.826
             has exclusive, continuing jurisdiction over the
             determination until:

                    ...

                    (b) A court of this state or a court of another
                    state determines that the child, the child’s
                    parents, and any other person acting as a
                    parent do not presently reside in this state.

(Emphasis added.)

             In support of her argument that KRS 403.824(1)(b) deprived the

family court of jurisdiction to resolve Kleinman’s motion, she repeats the

substance of a “motion to transfer” that she electronically filed with the Fayette

Circuit Clerk at 4:33 p.m. on June 9, 2020 (e.g., on the day before the June 10,

2020 hearing, after the clerk’s office had closed). There, in pertinent part, she

argued:

                    Here, the parties are the parents of one (1) minor
             child, K.E.L. (age 2 years old). In the Petitioner’s,
             Michael [sic] Kleinman (“Michael” [sic]), recent motion
             to extend the Domestic Violence Order (“DVO”), he
             states that he and the minor child have moved to
             Tennessee. In addition, Michael informs the Court that
             Rhonda has also moved to Tennessee. Michael does not
             indicate that his move, or Rhonda’s move, is temporary
             in nature and he does not express any intent to return to

                                         -32-
             Kentucky. Michael and the minor child have been
             residing in Tennessee since at least October of 2019, and
             Rhonda moved to Tennessee in February of 2020. Given
             that neither parent, nor the minor child, continue to reside
             in Kentucky, Kentucky has lost jurisdiction of this case.
             KRS § 403.824(1)(b). Also, on today’s date Rhonda
             filed an action in Tennessee for this matter to be heard in
             Tennessee, case No. BCJ-17404. A copy of the Petition
             is attached hereto as “Exhibit 1.” In addition, a hearing
             on Rhonda’s Tennessee’s petition is currently scheduled
             in Bristol for July 15, 2020 at 4:00 p.m.

                    Since all the parties reside in Tennessee, Kentucky
             has lost its exclusive, continuing jurisdiction over this
             case and must relinquish jurisdiction to Tennessee. This
             is not discretionary.

                    Michael has already informed the Court that
             neither parent, nor K.E.L., resides in Kentucky at this
             time. Thus, this Court is without subject matter
             jurisdiction to modify or otherwise address any child
             custody issues and must transfer this case to Tennessee.

             As an aside, the family court and Kleinman took issue with several

aspects of Lawson’s “motion to transfer” at the onset of the June 10, 2020 hearing,

including the motion’s extremely recent filing, and the fact that it had not been

noticed for a hearing. Furthermore, contrary to a “certificate of service” on the

purported Tennessee petition representing that petition had been filed and

personally served upon Kleinman on June 9, 2020, Lawson’s counsel could not

verify that any petition had indeed been filed in Tennessee, nor that Kleinman had

indeed been served. Kleinman, for his part, testified that he had not been served.




                                        -33-
Apart from that, the record itself bears no indication of whether – assuming

Lawson had moved to Tennessee – her move was temporary or permanent.

             In denying Lawson’s motion through its written order of June 30,

2020, however, the family court made only the following statement:

“Respondent’s Motion to Transfer is OVERRULED.”

             Lawson now appeals, reasserting the same argument she made below

regarding the family court’s jurisdiction. But, we cannot address it. The necessity

of a finding regarding Lawson’s residence was clearly required by KRS

403.824(1)(b). It was, in the words of CR 52.04, “an issue essential to the

judgment[.]” In full, CR 52.04 provides:

             A final judgment shall not be reversed or remanded
             because of the failure of the trial court to make a finding
             of fact on an issue essential to the judgment unless such
             failure is brought to the attention of the trial court by a
             written request for a finding on that issue or by a motion
             pursuant to Rule 52.02.

             As indicated, the family court failed to make any finding regarding

Lawson’s residence. And, courts speak “only through written orders entered upon

the official record.” Oakley v. Oakley, 391 S.W.3d 377, 378 (Ky. App. 2012)

(internal quotation marks and citation omitted). Thus, after the family court found

in Kleinman’s favor, Lawson was obligated to bring this failure “to the attention of

the trial court[.]” CR 52.04. But, Lawson did no such thing. Accordingly, she has




                                         -34-
deprived this Court of authority to assess the matter of her residence. As stated by

the Kentucky Supreme Court in Eiland v. Ferrell:

             If the findings are objectionable on grounds other than
             insufficiency of evidence, an objection or appropriate
             motion should be made to identify the defect. Such
             would surely apply where findings are ambiguous or
             incomplete. In particular, CR 52.04 requires a motion for
             additional findings of fact when the trial court has failed
             to make findings on essential issues. Failure to bring
             such an omission to the attention of the trial court by
             means of a written request will be fatal to an appeal.

937 S.W.2d 713, 716 (Ky. 1997) (citation omitted). Thus, “[t]he thread which runs

through CR 52 is that a trial court must render findings of fact based on the

evidence, but no claim will be heard on appeal unless the trial court has made or

been requested to make unambiguous findings on all essential issues.” Id.

             Stated otherwise, “[t]he appellate court reviews for errors, and a

nonruling cannot be erroneous when the issue has not been presented to the trial

court for decision.” Commonwealth v. Smith, 542 S.W.3d 276, 285 (Ky. 2018)

(internal quotation marks and citation omitted). Absent any finding from the

circuit court on the essential issue of Lawson’s residence, we have nothing to

review; and, absent any request from Lawson to the family court to make such a

finding, we cannot reverse the family court’s decision on this point. See CR 52.04.




                                        -35-
                               CONCLUSION

            We have addressed the balance of Lawson’s appellate arguments.

Consistently with the foregoing, the Fayette Family Court is AFFIRMED.



            ALL CONCUR.



BRIEFS FOR APPELLANT:                  BRIEF FOR APPELLEE:

Louis P. Winner                        Anita M. Britton
Louisville, Kentucky                   Tamara Combs
                                       Lexington, Kentucky




                                     -36-